Exhibit 99.1 FOR RELEASE: July 24, 2009 WESTSTAR FINANCIAL SERVICES CORPORATION SECOND QUARTER EARNINGS INCREASE 54% ASHEVILLE, NORTH CAROLINA - Weststar Financial Services Corporation (OTC BB: “WFSC”) reported record consolidated net income totaled $434 thousand for the three months ended June 30, 2009 compared to $282 thousand for the comparable period in 2008 – an increase of 54%.On a diluted per share basis, earnings for the three-month periods of 2009 and 2008 increased 58% from $.12 per share to $.19.For the six-month periods ended June 30, 2009, net income remained flat at $658 thousand.On a diluted per share basis, earnings for the six-month periods ended June 30, 2009 and 2008, respectively, were $.29 and $.29.The increased performance in earnings was primarily attributable to improved net interest income resulting from growth in net earning assets and lower liability cost. Consolidated assets on June 30, 2009, increased 22% over June 30, 2008 to a record level of $223.5 million.Total loans on June 30, 2009 were $180.6 million – an increase of 22% from the level reported a year earlier.Deposits reflected 26% growth to $195.4 million at June 30, 2009 compared to the prior year, and shareholders’ equity increased 10% from June 30, 2008 to $17.4 million at June 30, 2009. Return on assets was .80% compared to .64%, and return on equity was 10.02% compared to 7.14% for the three-month periods ended June 30, 2009 and 2008, respectively.For the six-month periods ended June 30, 2009 and 2008, respectively, return on assets was .62% compared to .76%, and return on equity was 7.75% compared to 8.59%. “We are pleased with our steady growth and improved earnings through the second quarter given the economic conditions our economy has faced.During this period, the Federal Deposit Insurance Corporation in an effort to strengthen the insurance fund, increased premiums, and had a special assessment for all banks in the second quarter of 2009.The result of this action by the FDIC was that our premiums went from $49,000 to $246,000 for the six months ended June 30, 2009.Given this large and unbudgeted expense item, we are pleased with our performance and proud to be one of the few banks earning a BauerFinancial 5-Star rating”, said G. Gordon Greenwood, President and Chief Executive Officer. Weststar Financial Services Corporation is the parent company of The Bank of Asheville.Weststar Financial Services Corporation owns 100% interest in Weststar Financial Services Corporation I, a statutory trust.The Bank operates five full-service banking offices in Buncombe County, North Carolina – Downtown Asheville, Candler, Leicester, South Asheville and Reynolds. This news release contains forward-looking statements.Such statements are subject to certain factors that may cause the company’s results to vary from those expected.These factors include changing economic and financial market conditions, competition, ability to execute our business plan, items already mentioned in this press release, and other factors described in our filings with the Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s judgment only as of the date hereof.The company undertakes no obligation to publicly revise these forward-looking statements to reflect events and circumstances that arise after the date hereof. * For Further Information, please contact: Randall C. Hall Executive Vice President and Secretary Chief Financial Officer Voice (828) 232-2904; Fax (828) 350-3904 e-mail rhall@bankofasheville.com 5 Weststar Financial Services Corporation & Subsidiary Selected Financial Data Three Months Ended Six Months Ended June 30, June 30, % change % change Consolidated earning summary: Interest income $ $ % $ $ % Interest expense -2.7
